Mr. Justice Scholfield delivered “the opinion of the Court: At the commencement of the trial, in the court below, appellant moved the court to dismiss - the complaint, upon the ground that the notice to him, in reference .to Lull’s agency, was not in writing. The court overruled the motion, and appellant excepted. It is now contended that the demand for possession does not contain any notice of Lull’s agency, or that appellant knew or had any cause of knowing that Lull was an agent. This objection is not supported by the record. The notice, as it therein appears, contains this clause: “Mr. Joel Lull is hereby constituted my agent to receive possession from you, and is authorized to and will receive the same for me.” Lull was examined as a witness, upon the trial, and proved the service of the. demand, in writing for the possession of the propr erty, upon the appellant, by. copy, and that appellant refused to surrender possession. We are unable to perceive the slightest objection either to the demand itself, the appointment of Lull as agent, or the sufficiency of" the service of the notice. The term for which the property was let to appellant, was four weeks; and it is contended that the evidence shows that appellee verbally agreed to let appellant have the property for another term of one year, commencing at the expiration of the first term. One witness does swear to such an agreement, but it is directly contradicted by the evidence of appellee. If the witnesses were equally credible, the fact is not pi'oved. We can not say the jury ought to "have found, under the evidence, otherwise than as they did. W e perceive no error in the record, and the judgment is therefore affirmed. Judgment affirmed.